Citation Nr: 1118210	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-25 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a physical altercation. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the Veteran's claim in March 2008.  In November 2008, the Veteran's attorney and the VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims to vacate the Board's decision and remand the case.  The Court granted the motion and remanded the matter for adjudication consistent with the motion.  In April 2010, the Board remanded the claim for additional development.


FINDING OF FACT

The competent medical evidence does not demonstrate any residuals from a physical alteration that were incurred in or aggravated by active service.


CONCLUSION OF LAW

Service connection for residuals of a physical altercation is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including psychoses and organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b) (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

The record before the Board contains service medical records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

The Veteran claims that he currently suffers from residuals of a physical altercation in service manifested by headaches and a psychiatric disability.

Headaches

Service medical records show that on March 1982 enlistment examination, the Veteran reported a left eye injury in 1970 for which he had surgery and experienced no additional problems.  An evaluation of the head was normal.  In March 1986, the Veteran reported headaches associated with the flu.  In December 1986, the Veteran sought medical treatment after an altercation during which he sustained numerous punches to the face.  He reported a left eye injury prior to service for which a steel plate was placed in the maxillary sinus region.  He complained of pain on the left side of his face and numbness in the left jaw.  There was pain with palpitation in the maxillary cavity area and ecchymosis was present under both eyes.  There was no loss of consciousness or neurological problems.  His condition was assessed with multiple head and face trauma.  Soon thereafter, he complained of headaches and eye irritation and his conditions were assessed as multiple facial ecchymosis and traumatic sinusitis.  He had a neurological consultation for post-traumatic headaches and the examination, including a computer tomography scan of the head, was normal.  Records show assessments of possible post-traumatic injury and multiple contusions.  The Veteran underwent a Chapter 9 examination in December 1986 which noted multiple contusions and post-traumatic headaches.  While a clinical evaluation of the head was normal, his condition was diagnosed as post-traumatic headaches of an unknown etiology.  In a December 1986 report of medical history, he denied having frequent or severe headaches.

In June 1987, post-service, the Veteran underwent a VA general medical examination and was diagnosed with residuals of a head injury.  He also underwent a VA neurological examination and provided a history of head injury in service during which time he was assaulted and sustained injuries to his eyes, face, left shoulder, and back.  He did not become unconscious and reported minimal bleeding about his lip and nose, and a cut on the left cheek.  He was not hospitalized after the incident.  The examiner noted his insistence that he had headaches, but x-rays and other studies were negative.  A neurological examination showed that the cranial nerves II- XII were normal.  His neuromuscular system and reflexes were normal and cerebellar tests were unremarkable.  No neurological disorder was diagnosed.

On August 1989 VA examination, the Veteran complained of double vision and frequent headaches.  The diagnosis was bilateral anaurosis of an unknown etiology.

VA treatment records show that in February 1991, the Veteran reported vomiting after eating.  He also had headaches and blurred vision.  He reported a five to six year history of headaches.  They were usually bi-frontal and occasionally throbbing.  

In March 1991, the Veteran submitted a statement in support of his claim for service connection claiming that his headaches were secondary to his ulcers.

In July 1991, the Veteran underwent a VA psychological evaluation which noted somatic complaints of headaches occurring four to five times per week.  He indicated that he was a truck driver and that some of the headaches were attributable to tension at work.  

VA treatment records show that in December 1991, it was noted that he had headaches of questionable etiology.  In July 1993, the Veteran reported having daily headaches.  In March 1996, the Veteran reported severe headaches with blurred vision that began in December 1988.  He felt pressure in the left eye from time to time.  In September 2000, the Veteran stated that stress could be a factor for his headaches.  Neurological examination was normal.  The diagnosis was migraines, unspecified without intract.  In April 2001, he complained of chronic headaches since 1987.  The impression was chronic headaches.  In June 2001, he complained of two to three headaches per week, many of which lasted more than one day.  From May 2001 to June 2001, he reported three to four migraines per week.  He explained that he was under a lot of stress due to caring for seven children and holding his job.  In June 2002, the assessment was common migraines.  In October 2002, he reported that his headaches had worsened due to stress from a custody battle.  They were bitemporal and supraorbital.  He reported that he occasionally vomited with the headaches.  The assessment was migraine headaches.  

VA neurology records dated in January 2003 show that the Veteran had a chronic generalized headache which might have dated from an old accident.  He reported a history of headaches since the 1986 assault in service.  He reported that a CT scan at that time showed structural damage to the right temporal area.  Since then, however, he had repeated negative CT scans.  He complained of bitemporal headaches, associated with photophobia and phonophobia.  On examination, he was alert and oriented times three.  Cranial nerves II through XII were intact.  Extraocular movements were intact.  There was no nystagmus or facial asymmetry.  Sensory examination was intact to pinprick and temperature.  Motor examination showed 5/5 strength in all extremities.  Coordination and gait were normal.  His condition was diagnosed as post-traumatic migraine type headaches.  In March 2003, he complained of three to four headaches per week lasting a couple of days.  In May 2003, he complained of three to four headaches per week lasting up to forty-eight hours.  After an examination, the assessment was post-traumatic migraine type headaches.  In July 2003, he complained of seven to eight headaches per week.  In August 2003, he had dull throbbing headaches that were intermittent, bilateral, and occipital.  By September 2003, his headaches were less frequent headaches and responded to medication.  The impression was chronic headaches that were unchanged.

In a January 2003 opinion, VA staff physician Dr. M. stated that the Veteran began experiencing headaches that were incapacitating at times soon after the incident in service.   The headaches began intermittently and then became severe.  They began to be triggered by light and smell.  The physician noted that he had at first diagnosed the Veteran with post-traumatic headaches because he had tightness in his neck and trapezius muscles, but no focal neurologic signs.  Over the years, the assessment became instead common headaches.  The headaches were resistant to a number of medications, consistent with post-traumatic headaches, particularly ones of long-standing duration.  The physician opined that the Veteran was significantly disabled as a result of the headaches.  In August 2003, Dr. M. opined that the Veteran's chronic headaches were related to the in-service fight.  The physician explained that the Veteran had only rare, minor headaches prior to the injury, but that after the injury, he had persistent right-sided headaches that were incapacitating.  The earlier headaches had affected the left side of the Veteran's heads, whereas the current headaches began at the right temple area and sometimes moved to the right and then back of the head.  In March 2004, Dr. M opined that it was at least as likely as not that the headaches were the result of head and facial trauma that the Veteran sustained while on active duty.  Again, the physician stated that the headaches were felt on the right side of the Veteran's head and were distinctly different than those that he felt on the left side.  The left-sided headaches were a result of the pre-service trauma that resulted in a plate being placed in the Veteran's skull, whereas the right-sided headaches were related to the in-service injury.

VA treatment records completed by Dr. M. show that in May 2004, he assessed the Veteran as having tension headaches and common migraine headaches.  In October 2004, the assessment was common migraine headaches.  It was noted that the Veteran continued to get relief from medication.  In March 2006, the Veteran reported to Dr. M. that he had experienced a sudden onset of left-sided headaches.  The Board notes that when reviewing the treatment records completed by Dr. M, the Veteran did not appear to delineate between right-sided or left-sided headaches.

VA treatment records show that in May 2006, the Veteran reported having headaches mostly over the left forehead, but sometimes in the right forehead.  They were throbbing in nature.  

The Veteran underwent a VA neurological examination in April 2006.  He reported that after the incident in service he began having headaches about one month later.  He stated that he had headaches seven to ten times per month lasting as much as three to four days located around the left eye or forehead with nausea and vomiting.  There were no incapacitating episodes.  On examination, he was alert and oriented.  The head was symmetrical with no sinus tenderness or dilated arteries.  His pupils were equal and reactive.  External ocular movements were within normal limits.  The neck was supple and cranial nerves were intact.  The examiner opined that the Veteran's chronic headaches were likely to be related to vascular or migraine headaches which could not be related to the head trauma [in service] without resort to mere speculation.  

In December 2006, the examiner re-evaluated the Veteran.  At that time, the Veteran complained of six to seven headaches per week lasting for two days.  He explained that in high school, another student had hit him with something on the head causing his head to hit the wall.  He suffered a fracture in the left maxillary or periorbital bone and underwent surgery during which a metal plate was used to rebuild his left upper cheek or maxillary bone.  He said that he was assaulted in service in 1986, but did not undergo surgery.  On examination, the cranial nerves appeared to be intact and external ocular movements were equal and within normal limits.  The assessment was vascular headache.  The examiner opined that his symptoms were indicative of a vascular headache, most likely migraine type headaches, which was consistent with the prior diagnosis provided by a VA neurologist.  The examiner further opined that the headaches could not be related to the head trauma the Veteran reported in service because vascular headaches are of a different etiology and the head injury prior to service was more severe and required surgery.

In July 2007, Dr. M. submitted a statement that the Veteran had incapacitating bifrontal headaches.  That doctor labeled the headaches as common migraine headaches. 

On December 2010 VA traumatic brain injury examination, the Veteran reported that he did not know what triggered his daily headaches.  His headaches had started prior to service.  He reported trouble remembering things.  His memory had gotten worse since he went to college after the military, but he didn't know when the worsening had occurred.  He was forgetful and had difficulty with concentration.  Cognitive testing showed minimal objective evidence of memory loss or concentration problems.  The Veteran's report that his memory loss had worsened over time was considered not to be consistent with a traumatic brain injury.  Physical examination and review of the claims file showed no current identifiable residuals related to the incident in the military.  Significantly, a review of the claims file was negative for any cognitive complaints.  Additionally, a CT scan following the in-service injury did not show any abnormality.  The examiner determined that a traumatic brain injury was not clearly contributing to the Veteran's headaches.  The pre-service severe injury and evidence of post-service depression could explain the worsening of his symptoms, including cognition, motivation, and energy.  The examiner further concluded that the Veteran's headaches met the criteria for migraines, and that the pre-service jaw injury could be the cause of his temporomandibular joint symptoms.  The examiner noted that the Veteran had not taken headache medication for a long enough period of time to ascertain whether it would improve his headaches.  

On February 2011 VA neuropsychological testing, the Veteran reported first noticing cognitive impairment in 1991 and that his cognitive difficulties had worsened with time.  It was noted that an accurate assessment of the Veteran's neuropsychological functioning was not able to be taken because the Veteran performed below expectation on testing, most likely due to his chronic medical issues, fatigue, and significant psychiatric symptoms.  Accordingly, while it was felt that there might be some genuine cognitive deficits present, there was no way to quantify them in light of his performance.  The examiner felt that the Veteran's report of ongoing headaches should be referred to the traumatic brain injury unit.  

In February 2011, the same physician who had conducted the December 2010 traumatic brain injury examination reviewed the neuropsychological examination and noted that the Veteran did not pass the effort testing portion of the examination and therefore an accurate assessment of neuropsychological function was not possible.  The examiner ultimately determined that given the lack of history of cognitive complaints either immediately following the injury or in the records documenting medical treatment for years following the in-service injury, the headaches were not consistent with a traumatic brain injury.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the December 2010 VA examination report to be the most persuasive evidence of record.  Significantly, the examiner determined that the Veteran's cognitive history did not correlate with that of a traumatic brain injury.  In light of the Veteran's reported history of memory loss over the years that did not begin soon after the in-service assault, and lack of any other cognitive complaints or findings over the years typically found in traumatic brain injury cases, the examiner felt that the Veteran's current complaints were not likely related to the in-service head injury.  Further in support of that determination are the December 2006 and April 2006 VA opinions, which found that the chronic headaches were likely related to vascular or migraine headaches which could not be related to the head trauma without resort to mere speculation.  It appears that in so stating, the examiner could not find a 50 percent or higher probability that the current headaches were related to the in-service assault.  Those opinions were offered by a VA examiner based upon a review of the claims file which includes service medical records, private treatment records, VA medical records including VA opinions dated in January 2003, August 2003, and March 2004, and current VA examinations.  The examiner also provided a thorough rationale for the opinions.

The Board has considered the VA staff physician, Dr. M's, opinions of January 2003, August 2003, and March 2004 that it was at least as likely as not that the Veteran's headaches were the result of head and facial trauma sustained during service.  Unfortunately, the Board finds that those opinions are contradictory to the physician's record of treatment of the Veteran, lowering their probative value.  The record clearly demonstrates an ongoing diagnosis of common migraine as opposed to a determination that the Veteran suffered from post-traumatic headaches.  Further, although the physician attempted to make a distinction between the Veteran's left-sided headaches and his right-sided headaches, the treatment records do not demonstrate such a distinction and instead consistently demonstrate complaints of headaches without any clear delineation between which side the headaches occupied.  Though the Veteran at times stated that he had a left-sided headache that would spread to the right side, despite Dr. M's assertions, mostly the records show complaints of bitemporal headaches.  Also, in July 2007, Dr. M further contradicted his previous opinions by stating that the Veteran suffered from bifrontal headaches that were labeled common migraine headaches.  Accordingly, due to the inconsistencies in the above opinions, the Boards finds them to be less persuasive in this case.  Furthermore, the physician appears to have based the opinion purely upon the Veteran's history, without a review of the claims file or service medical records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In that regard, the physician has not provided a rationale as to how the in-service head injury caused the current headaches, such as rectifying the opinion with the normal CT scan of the head following the injury. 

Furthermore, the medical evidence of record does not support a finding that the Veteran's acknowledged pre-service headaches were aggravated by his service.  To the contrary, the competent medical evidence of record demonstrates that the Veteran does not in fact suffer from a traumatic brain injury related to the in-service assault or the pre-service injury, nor do his symptoms demonstrate that his headaches were aggravated by his service beyond their normal progression.  Because the in-service injury has not been shown to have caused the Veteran's headaches, and there is no other indication in the service medical records that he experienced a worsening of his pre-service headaches for any other reason, aggravation of the pre-service headaches is not shown.  Significantly, the competent and persuasive medical opinions do not support a finding of aggravation of the pre-service head trauma.  

The Board has considered the Veteran's assertions that his headaches are related to his period of active service, or were aggravated by his active service.  However, while the Veteran is competent to testify as to symptoms of headaches, as a layman, he is not competent to address whether there is a nexus between the head injury in service and his current headaches.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles), Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's headaches were incurred in or aggravated by service or that any other organic disease of the nervous system manifested to a compensable degree within one year following the Veteran's separation from service.  The claim is therefore denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Service medical records show that on March 1982 enlistment examination, psychiatric evaluation was normal.  In the report of medical history, the Veteran denied any neuritis, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  In September 1986, he underwent a Chapter 9 mental evaluation during which time he was fully alert and oriented.  Mood and affect were unremarkable.  His thinking process was clear and thought content was normal.  Memory was good.  It was determined that he had the mental capacity to understand the proceedings. In December 1986, the Veteran had a normal psychiatric evaluation and denied having any neuritis, trouble sleeping, depression or excessive worry, loss or memory or amnesia, nervous trouble of any sort, or periods of unconsciousness, in the accompanying report of medical history.

Post-service treatment records show that on July 1991 VA psychiatric examination, the Veteran was cooperative and appeared highly motivated to improve his life.  He had some anxiety, and was talkative and somewhat digressive.  Affect and thought were normal.  He had no psychiatric hospitalizations.  He had some outpatient marital counseling and substance abuse treatment following a DUI in service.  He had somatic complaints including four to five headaches per week, difficulty eating at times, and blurry vision.  He related his headaches to the assault in service.  The examiner noted that VA records related his brain disease to trauma.  After the incident, he was conscious and did not report any cognitive symptoms related to the incident.  He denied any depressive or anxiety symptoms, but experienced distress in the form of physical symptoms and work-related stress.  Tests revealed that he was mildly depressed with a strong tendency to experience his interpersonal issues somatically manifested by fatigue and headaches.  The impression was undifferentiated somatoform disorder.

During an October 2003 VA psychiatry consultation, the Veteran reported that his mood fluctuated from irritability to sadness and helplessness due to his medical disabilities.  There was no anhedonia.  Stressors included losing custody of his child and concerns about his illnesses.  He also complained that VA was not providing sufficient financial assistance.  On examination, he was pleasant and cooperative with good eye contact.  Speech was normal in rate and tone.  Mood was mildly anxious.  He denied having suicidal or homicidal ideations, or hallucinations.  No delusional constructs were apparent.  Insight was poor while judgment was intact.  The examiner noted a history of head injury.  The impression was mood disorder not otherwise specified (organic mood disorder).  Mental health records dated in December 2003 show complaints of recurrent dreams of the assaults prior to and during service, but none currently.  He denied symptoms of psychosis, depression, and panic.  On examination, he was cooperative with good eye contact.  Speech was coherent, relevant, and goal-directed without evidence of a thought disorder.  Mood was neutral with a constricted affect.  He denied having suicidal or homicidal ideations, or hallucinations.  No delusions were noted.  He was alert and oriented times three.  Cognition was grossly intact with motivated mood.  His condition was diagnosed as organic mood disorder, rule out bipolar disorder.

In January 2004, the Veteran complained of headaches and was concerned with his medical conditions.  He was alert and appropriately dressed with good eye contact.  Speech was clear, coherent, and relevant.  Mood was dysphoric and he cried.  Affect was blunted.  He was oriented times four.  Recent and remote memory were intact.  There was no evidence of any manifest psychotic process.  Insight was limited, but he was not suicidal.  It was noted that he was not a good historian and that secondary gain issues could not be ruled out.  He was diagnosed with organic mood disorder, rule out bipolar disorder.

In March 2004, he was alert with good eye contact.  Speech was spontaneous, clear, coherent, and disability focused.  Mood was irritable with a mildly blunted affect.  He was oriented times four.  Recent and remote memory were intact with no evidence of manifest psychotic process.  It was again noted that he was a poor historian with definite secondary gain issues.  He was diagnosed with mood disorder due to a brain injury, rule out bipolar disorder.

In August 2007, a VA examiner extensively reviewed the claims file, including the April 2006 and December 2006 VA examinations, noting that there was no diagnosis of a mood disorder until October 2003, when the Veteran reported an increased activity level and anxiety.  The examiner also noted that on two occasions, the Veteran was found not be a good historian and that there were either possible or obvious "secondary gain" issues, although none were noted.  The examiner opined that while it is impossible to completely rule out a mood disorder related to the head injury sustained in service, it was less likely than not that the Veteran's mood disorder was directly caused by the in-service injury.  The examiner opined further that while the Veteran might currently suffer from an organic mood disorder, it was less likely than not that disorder dated back to 1986.  The rationale provided was that if he had a mood disorder related to the service-related head injury, it would have manifested almost immediately after the injury.  The examiner stated that service medical records did not mention a mood disorder of any kind, that a psychiatry referral was not made until 2003, and that there was no diagnosed mood disorder prior to 2003.  It was noted that the Veteran had questionable medication compliance and which could be a sign of memory problems or impulsivity as a residual of a head injury, but more could not be said without resorting to mere speculation since there could be many other explanations for that behavior.

On December 2010 VA examination, the Veteran reported having mood swings which started while in service.  He reported having anxiety for many years that seemed to begin when he was caught driving while under the influence in service.  Mental status examination found that the Veteran had adequate grooming and hygiene.  He was alert and oriented.  His eye contact was good and attention span sufficient.  He was able to concentrate and his speech was spontaneous and appropriate.  Insight and judgment were adequate.  His affect was congruent with his mood.  He reported memory loss that had become progressively worse.  His judgment and social interactions were normal.  It was felt that the Veteran's depression could explain the worsening of his cognition, motivation, and energy.  His history of mood swings, drug and alcohol abuse, current health issues, and possible family history of early onset dementia made a neuropsychological evaluation pertinent to the claim. 

On December 2010 VA neuropsychiatric evaluation, the Veteran reported experiencing cognitive trouble since 1991 in the way of memory loss and difficulty with attention and concentration.  Neuropsychological function testing was impaired due to the Veteran's poor performance.  Emotional psychological testing revealed that the Veteran had significant psychiatric distress related to somatization and depression.  He had multiple vague somatic complaints and chronic pain from different sources.  The examiner stated that though cognitive difficulties due to the head injury could not be ruled out entirely, his presentation of symptoms was more consistent with factors unrelated to a traumatic brain injury, particularly in light of the fact that his cognitive difficulties did not begin right after the injury.  To that extent, after the in-service injury, he was able to complete two Associates degrees, which was inconsistent with a traumatic brain injury.  The diagnosis was rule out somatization disorder versus conversion disorder, depressive disorder, not otherwise specified.  It was recommended that the Veteran resume psychiatric treatment in order to better control his distress and improve his quality of life.  The Veteran was significantly fatigued due to insomnia which could have had an impact on his mental and cognitive functioning on evaluation.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board places the highest probative weight on the December 2010 VA examination and accompanying neuropsychiatric examination, and on the August 2007 VA examination, because those examinations are in agreement with one another that the Veteran's psychiatric disorder was not related to the in-service head injury, and they provided clear rationales.  All three reports of examination found that the lack of complaints or treatment for a mood disorder or cognitive disorder for more than twenty years following the in-service head injury made it unlikely that the current psychiatric disability was related to the in-service injury.  To that extent, neuropsychiatric evaluation showed that the Veteran suffered from somatoform disorder manifested by his chronic pain and psychological distress.  That diagnosis conforms with the 1991 diagnosis of undifferentiated somatoform disorder.  While both in 2007 and in 2010, the examiners stated that they could not totally rule out a cognitive disorder related to a head injury, neither examiner found such a relationship to be at least as likely as not.  

The Board has considered VA treatment records that suggest that the Veteran's brain disease is related to trauma.  However, while those treatment records have probative value, the diagnoses contained therein are unsupported by any rationales in support of the diagnoses, therefore lessening their probative value.  Moreover, those diagnoses were specifically taken into account by the August 2007 VA examiner, who found them to be suspect due to the notations that the Veteran had probable secondary gain issues and was a poor historian.  Therefore, the Board finds those opinions less persuasive because the physician did not explain the underlying rationale.

The Board recognizes the contentions of the Veteran and his former spouse as to the diagnoses and relationship between his service and the claimed disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they are not competent to provide an opinion requiring medical knowledge, such as a diagnosis, or an opinion relating to medical causation and etiology that requires a clinical examination by a medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, their assertions do not constitute competent medical evidence that the Veteran suffers from residuals of physical altercation that are a result of his service.  Furthermore, some treatment records and examination have called into question the Veteran's credibility, performance as a historian, and secondary gain issues, lessening the probative value of his assertions.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence does not support a finding that any residuals of a physical altercation manifested by any psychiatric disability were incurred in or aggravated by service, or that any psychosis manifested to a compensable degree within one year following the Veteran's separation from service.  Therefore, service connection for psychiatric residuals of a physical altercation is denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2002, April 2006, November 2007, and July 2007; rating decisions in December 2002 and May 2003; a statement of the case in August 2003, and a supplemental statements of the case in April 2004, May 2006,February 2007, and September 2007 .  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in February 2011 supplemental statement of the case.

The Board finds that the RO has substantially complied with the Board's remands with regard to this appeal.  Dyment v. West, 13 Vet. App. 141 (1999) (remand not required where there was substantial compliance with Board's remand instructions).  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for the residuals of a physical altercation, claimed as headaches and a psychiatric disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


